Citation Nr: 0612574	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  02-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for lumbosacral strain prior to September 26, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
lumbosacral strain from September 26, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to May 
1982.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

This matter was previously before the Board in May 2004, at 
which time it was determined that the appeal required a 
remand in order for the RO to provide the veteran with 
additional due process and for the completion of additional 
evidentiary development.  At this time, the appeal is again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required on his part.


REMAND

Despite satisfactory RO/AMC fulfillment of the actions 
requested by the Board in May 2004, the release of a 
precedential court decision now requires that the matter be 
remanded again in order to provide complete notice to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA) with respect to the pending appeal.  See 38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2005); see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. March 3, 2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005) apply to all five elements of a 
claim for service connection, including the degree of 
disability and the effective date of an award.  As well, 
these requirements appear to apply to claims for higher 
initial evaluations and increased ratings for service-
connected disabilities.  In the pending appeal, the RO 
provided the veteran with notice of what type of information 
and evidence was needed to substantiate his claim, as well as 
notice of the type of evidence necessary to establish a 
disability rating, but did not provide him with notice of the 
type of evidence necessary to establish an effective date for 
the (staged) ratings now assigned to his service-connected 
low back disability.  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999).  Accordingly, the RO must ensure that 
the veteran receives a supplemental VCAA notice letter that 
is in full compliance with the guidance set forth in 
Dingess/Hartman.    

In light of the above, the appeal is therefore again REMANDED 
to the RO (via the AMC) for the following:

1.  The RO should transmit a corrective 
VCAA notice letter to the veteran per 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the matter pending on appeal 
(staged ratings for a service-connected 
low back disability), as contemplated in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  After the above development is 
complete, the RO should readjudicate the 
claim.  If any benefit sought on appeal 
remains denied, then the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should then be 
allowed for response by the veteran 
and/or his representative, in accordance 
with VA law.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to ensure due process, and the Board does not 
intimate any opinion as to the merits of the matter, either 
favorable or unfavorable, at this time.  The veteran may 
submit any additional evidence and argument which he desires 
to have considered in connection with his appeal.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran, however, until he is so notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



